                                                               USDC SDNY
UNITED STATES DISTRICT COURT
                                                               DOCUMENT
SOUTHERN DISTRICT OF NEW YORK
                                                               ELECTRONICALLY FILED
                                                               DOC #:
 MARIA SALAZAR,
                                                               DATE FILED: 4/3/2020
                           Plaintiff,

                    -against-                                   1:19-cv-4878-MKV

 DRBX HOLDINGS, LLC; SFC CEDAR,                                       ORDER
 LLC; and TITANIUM INVESTIGATIVE
 SERVICES, INC.,

                           Defendants.

MARY KAY VYSKOCIL, United States District Judge:

        In response to the spread of COVID-19 (coronavirus), the President of the United States

has declared a national emergency, the Governor of New York has banned large gatherings, and

the Centers for Disease Control and Prevention and other public health authorities have advised

taking precautions to reduce the possibility of exposure to the virus. In a Standing Order dated

March 13, 2020, the Chief Judge of this Court advised judges to conduct court proceedings by

telephone where practicable and to exercise discretion whether to hold or adjourn hearings and

conferences [M10-468, 20MISC00154]. Accordingly:

        It is hereby ORDERED that the status conference scheduled to take place in this matter

on April 7, 2020 shall be adjourned to May 12, 2020 at 12:30PM and will be held by telephone.

All Parties are directed to call the Court’s teleconference line at 888-278-0296 at the scheduled

time. When prompted, enter Access Code 5195844. The Court will join once all of the parties

are on the line.

        Nothing in this order changes the requirement that Defendants DRBX Holdings and SFC

Cedar submit affidavits of citizenship by April 30, 2020 [ECF No.46]. If Defendants cannot
demonstrate that diversity jurisdiction is proper, the conference will be adjourned and

the case remanded to state court.

SO ORDERED.
                                                     _________________________________
Date: April 3, 2020                                  MARY KAY VYSKOCIL
      New York, NY                                   United States District Judge
